            Case 1:18-cr-00278-CCB Document 239 Filed 04/16/19 Page 1 of 11
cjf3.1.19
                                                                 U.S. Department           of Justice

 (1'. )
 ~
                                                                 United States Attorney
                                                                 District oj Maryland

Patricia McLane                                                  Suite 400                               DIRECT: 4/0.209.4942
Assistant United Stares Attorney                                 36 S. Charles Street                      MAIN: 410-209-4800
Patricia.mc/ane@usdoj.gov                                        Baltimore. MD2/20J-3/19                    FAX: 4/0.962.0717




                                                                      March 1,2019
                                                                                                                      ~,
                                                                                                                       = '- c
Gerald Ruter, Esq.                                                                                  -<                ..., -. :f>
9411 Philadelphia Rd., Suite 0                                                                      \                 "'u
                                                                                                                      ;;o:J      -   t
Baltimore, Maryland 21237
                                                                                                    i
                                                                                                                                             ~ "1


                                                                                                                      C;'                           t

                       Re:         United States v. Charles Alston,                                                                       - ...J
                                   Criminal No. CCB-18-0278                                                            '"
                                                                                                                       ::x:               ",
                                                                                                         1    ,   '     U1
                                                                                                                            r-       : .-<
Dear Counsel:
                                                                                                                                     -"
        This letter, together with the Scaled Supplement, confimlS the plea agreement (this
"Agreement") that has been offered to your client, Charles Alston (hereinafter "Defendant"), by
the United States Attomey's Office for the District of Maryland ("this Office"), [fthe Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
has not been accepted by March 5, 2019, it will be deemed withdrawn. The tenns of the
Agreement are as follows:

                                                 Offenses of Conviction

         1.    The Defendant agrees to plead guilty to Counts I and 11 of the Indictment, which
charge the Defendant with narcotics conspiracy, in violation of 21 U.S.c. S 846, and possession
of a fireann in furtherance of a drug trafficking crime, in violation of 18 U,S.c. S 924( c)(I )(A).
The Defendant admits that the Defendant is, in fact, guilty of the offenses and will so advise the
Court.

                                                Elements of the Offenses

       2.      The elements of the offenses to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows:

                                            Count I (Narcotics Conspiracy)

       a,     That, on or about the time alleged in the Indictment, in the District of Maryland,
the Defendant agreed with one or more persons to distribute more than 28 grams of cocaine base;

           b.          Knew of this agreement or conspiracy; and

           c.          Knowingly and voluntarily participated in or became a part of this agreement or
                       conspIracy.
          Case 1:18-cr-00278-CCB Document 239 Filed 04/16/19 Page 2 of 11



         Count II (Possession of a Firearm in Furtherance      of a Drug Trafficking    Crime)

       a.     That, on or about the time alleged in the Indictment, in the District of Maryland,
the Defendant committed a drug trafficking crime as charged in Count 10 of the Indictment; and

          b.       That the Defendant knowingly possessed a firearm in furtherance of that crime.

                                               Penalties

         3.     The maximum penalties provided by statute for the offenses to which the Defendant
is pleading guilty are as follows:


                                Minimum       Maximum       Supervised     Maximum        Special
  Count            Statute
                                 Prison        Prison        Release         Fine       Assessment

                                                             Minimum
                                                              5 years
                 21 U.S.C.
    I                             5 years      40 years                    $5 million       5100
                   S 846                                    Maximum
                                                              Life


                  18 U.S.c.       5 years
    I1                                           Life         5 years      $250,000         $100
               S 924(c)(J)(A)   consecutive


                 a.     Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

               b.      Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
retumed to custody to serve a term of imprisonment as pem1itted by statute, followed by an
additional term of supervised release.

               c.     Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.c. SS 3663, 3663A, and 3664.

                 d.      Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.c. S 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

               e.       Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

                                                   2
        Case 1:18-cr-00278-CCB Document 239 Filed 04/16/19 Page 3 of 11




                f.      Collection of Debts: If the Court imposes a fine or restitution, this Office's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (I) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return infonnation) and a financial statement in a fonn provided by this Office.

                                          Waiver of Rights

        4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

                a.    If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

                 b.      If the Defendant elected a jury trial, the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

                c.    If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government's witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

               d.     The Defendant would have the right to testify in the Defendant's own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instmct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.


                                                  3
        Case 1:18-cr-00278-CCB Document 239 Filed 04/16/19 Page 4 of 11



                e.     If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdiet and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court's decisions.

               f.      By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answcr the Court's questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

                 g.     If the Court accepts the Defendant's plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

                 h.     By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                              Advisory Sentencing Guidelines Apply

        5.      The Defendant understands that the Court will determine a sentencing guidelincs
range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. S 3551-3742 (excepting 18 U.S.C. S 3553(b)(1) and 3742(e)) and 28
U.S.C. SS 991 through 998. The Dcfendant further understands that the Court will impose a
sentence pursuant to the Sentencing Rcform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.




                                                  4
        Case 1:18-cr-00278-CCB Document 239 Filed 04/16/19 Page 5 of 11



                            Factual and Advisory Guidelines Stipulation

        6.    This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

                                 Count I (Narcotics Conspiracy)

               a.      This Office and the Defendant agree that the applicable base offense level
is 24 pursuant to Vnited States Sentencing Guidelines ("V.S.S.G.") S 2Dl.l(c)(8) because the
offense involved at least 28 grams but less than 112 grams of cocaine base.

                 b.      This Office does not oppose a 2-level reduction in the Defendant's adjusted
offense level pursuant to V.S.S.G. S 3E l.l (a), based upon the Defendant's apparent prompt
recognition and affinnative acceptance of personal responsibility for the Defendant's criminal
conduct. This Office agrees to make a motion pursuant to V.S.S.G. S 3EI.I(b) for an additional
I-level decrease in recognition of the Defendant's timely notification of the Defendant's intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under V.S.S.G. S 3El.l(a) and may decline to make a motion pursuant to V.S.S.G. S 3El.l(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant's involvement
in the offense; (iv) is untruthful with the Court, this Office, or the Vnited States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

      Count 11 (Possession of a Firearm in Furtherance         of a Drug Trafficking    Crime)

               c.      This Office and the Defendant further agree that, pursuant to V.S.S.G.
S 2K2.4(b), the guideline sentence is the minimum term of imprisonment required by statute-
five years' imprisonment to be run consecutive to any other sentence.

         7.      There is no agreement as to the Defendant's criminal history and the Defendant
understands that the Defendant's criminal history could alter the Defendant's offense level.
Specifically, the Defendant understands that the Defendant's criminal history could alter the final
offense level if the Defendant is detennined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant's income. The Defendant agrees the Defendant will not raisc any argument that any
specific prior conviction is not a predicate for a career offender designation under V.S.S.G.
S4Bl.l.

         8.     Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the Vnited States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.



                                                  5
        Case 1:18-cr-00278-CCB Document 239 Filed 04/16/19 Page 6 of 11



                                     Obligations of the Parties

        9.      At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence, period of supervised release, and/or fine considering any
appropriate factors under 18 U.S.c. S 3553(a). This Office and the Defendant reserve the right to
bring to the Court's attention all information with respect to the Defendant's background,
character, and conduct that this Office or the Defendant deem relevant to sentencing, including the
conduct that is the subject of any counts of the Indictment. At the time of sentencing, this Office
will move to dismiss any open counts against the Defendant.

                                        Waiver of Appeal

      10.     In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

                 a.     The Defendant knowingly waives all right, pursuant to 28 U.S.c. S 1291 or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

                 b.     The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.c. S 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, tenn of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the detemlination of the
Defendant's criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

                      I.      The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and

                     11.      This Office reserves the right to appeal any sentence below a
statutory minimum.

                c.      The Defendant waives any and all rights under the Freedom of Infonnation
Act relating to the investigation and prosecution of the above-captioned matter and a,,'Teesnot to
file any request for documents from this Office or any investigating agency.

                                             Forfeiture

        11.    The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's sentence, and that the Order of Forfeiture may include assets directly traceable


                                                 6
        Case 1:18-cr-00278-CCB Document 239 Filed 04/16/19 Page 7 of 11



to the offenses, substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

          12.    Speeifieally, but without limitation on the Government's right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant's right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to faeilitate the commission of, the Defendant's illegal activities: a Smith and Wesson 9mm semi-
automatic handgun, serial number DVD8762.

         13.    The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 11(b)(I )(J),
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

          14.     The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant ab'Teesto disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

         15.    The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direet appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

                       Defendant's Conduct Prior to Sentencing and Breach

         16.     Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. S 3C 1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

         17.    If the Defendant engages in conduct prior to senteneing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be /Tee from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule Il(c)(I)(C); and (iii) in any criminal or civil

                                                  7
        Case 1:18-cr-00278-CCB Document 239 Filed 04/16/19 Page 8 of 11



proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the infonnation or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule II of the Federal Rules of Criminal
Procedure. A deternlination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty pica. The Defendant acknowledges that the
Defendant may not withdraw the Defendant's guilty plea-even              if made pursuant to Rule
I 1(c)(I)(C}-ifthe   Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule II(c)(I)(C).

                                         Court Not a Party

         18.     The Court is not a party to this Agreemcnt. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by thc Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or ifthe Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant ai,'Teesthat no onc has made such a binding prediction or promise.

                                         Entire Agreement

        19.     This letter, together with the Sealcd Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Scaled Supplement, supersedes any prior
understandings, promises, or conditions betwecn this Officc and the Defendant. There are no othcr
agreements, promises, undertakings, or undcrstandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplcment. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

        If the Defendant fully accepts each and every term and condition of this Agrcemcnt, please
sign and have the Defendant sign the original and return it to me promptly.

                                                      Very tmly yours,

                                                      Robert K. Hur
                                                      Unite   tates Attorney


                                                      Patricia'-J\4ebme
                                                      Brandon Moore
                                                      Assistant United States Attorneys

                                                 8
         Case 1:18-cr-00278-CCB Document 239 Filed 04/16/19 Page 9 of 11



        I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.


3 - \S
Date
         /2CJ{Q                              c~~,
                                            Charles Alston


         I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary one.


 -?l. I"'::,.I~
Date
                                          h&=>~~~
                                            Gerald Ruter, Esq.




                                                9
. .
             Case 1:18-cr-00278-CCB Document 239 Filed 04/16/19 Page 10 of 11



                                             ATTACHMENT         A

                                        STIPULATION         OF FACTS

               The undersigned parties slipulale and agree Ihat if this case had proceeded to trial. this
      Office would have proven thefollowingfacts beyond a reasonable doubt. The undersigned parties
      also stipulate and agree Ihat the following facts do nol encompass all of the evidence Ihal would
      have been presented had this mailer proceeded to trial.

             From at least November 2017 to May 2018, the Defendant, Devin O'Cain, James Boykin,
      Antonio Santiful, Michael Brown, Brian Cunningham, Lamont Ferguson, Sheldon Hill, Wayne
      Chambers, Allen Griffin, Markytis Brown, and John Williams joined in an agreement to distribute
      and possess with the intent to distribute cocaine base, a schedule" controlled substance, in the
      2100 block of Aiken Street in Baltimore, Maryland.

               The Defendant and his co-defendants either sold narcotics directly to customers or assisted
      in the transactions. The conspiracy operated in shifts - some members sold narcotics during the
      day, while other members sold narcotics during the evening hours. The members of the conspiracy
      used the same stash locations, stash houses and source of supply. They assisted each other during
      narcotics sales by acting as a look out and warning members of police presence. The Defendant
      agrees that members of the conspiracy possessed handguns to protect the conspiracy's drug
      territory, stash locations and each other. For example, a member of the conspiracy possessed a
      handgun and narcotics on January 29,2018; other members of the conspiracy possessed a handgun
      on February 1,2018.

               On April 3, 2018, in the 2100 block of Aiken Street, the Defendant and a co-defendant,
      Devin O'Cain, attempted to sell cocaine base and heroin to an undercover agent with the Bureau
      of Alcohol, Tobacco, Firearn1s, and Explosives, the transaction alleged in Count 10 of the
      Indictment. Before the Defendant and O'Cain could complete the sale, however, two other
      individuals appeared on the block and started shooting at them. The Defendant grabbed a
      firearn1-a Smith and Wesson 9nun semi-automatic handgun bearing serial number DVD8762-
      and returned fire. The attempted sale and shoot out was audio recorded and videotaped. The
      Defendant agrees that he knowingly possessed and discharged the firearm in furtherance of a drug
      traffieking erime-the attempted sale of cocaine base and heroin. The Defendant further agrees
      that the fircarm satisfied the definition of a fireann under 18 U.S.c. S 921 (a)(3).

             Additional evidence of the conspiracy's operations and criminal acts were recorded via a
      pole camera placed in the block which monitored and recorded the group's activitics twenty-four
      hours a day from on or about January 26, 2018 through the end of the conspiracy.

               The Defendant also agrees he conspired to distribute and possess with the intent to
      distribute 28 grams or more of cocaine base with his co-defendants. He further agrees it was
      reasonably foreseeable that he and the other members of the conspiracy would distribute 28 grams
      or more of cocaine base between November 2017 and May 2018.


                                                       10
I   •   •   •




                       Case 1:18-cr-00278-CCB Document 239 Filed 04/16/19 Page 11 of 11



                       The parties further stipulate that the substance distributed over the course of the conspiracy,
                and the substances recovered from the Defendant and co-defendants, contained a detectable
                amount of cocaine base, a Schedule II controlled substance. All events occurred in the District of
                Maryland.

                       SO STIPULATED:

                                                               ~)~
                                                               PatriCillMcLane
                                                               Brandon Moore
                                                               Assistant United States Attorney


                                                              cb~
                                                               Charles Alston
                                                               Defendant


                                                            A~=X~
                                                               Gerald Ruter, Esq.
                                                               Counsel for Defendant




                                                                 II
